EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Messinger on 5/13/2022.
The application has been amended as follows: 
In claim 1:

	Please add --wherein the security modes have different levels of access to the electronics that inversely correlate with different levels of communications access available to external devices such that more access to the electronics is provided when less communication access with external devices is provided;-- after “security mode” in line 7.
In claim 13:
	
	Please add --and access to the electronics inversely correlates with different levels of communications access available to external devices such that more access to the electronics is provided when less communication access with external devices is provided-- at the end of the claim.
In claim 14: 
	Please delete “wherein the security modes have different levels of access to the solar unit hardware that inversely correlates with different levels of communications access available to external devices, and” from the first three lines.
In claim 18:
	Please change “The solar unit of claim 2” to --The solar unit of claim 1--.
In claim 19:
	Please change “The solar unit of claim 2” to --The solar unit of claim 1--.
In claim 20:
	Please change “security modes.” in the last line to --security modes; wherein the security modes have different levels of access to the electronics that inversely correlate with different levels of communications access available to external devices such that more access to the electronics is provided when less communication access with external devices is provided.--.
	Please cancel claim 24.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: while prior art previously made of record teaches some of the limitations of the claimed solar unit (see office action mailed 10/14/2021), the prior art does not teach or suggest a solar unit those limitations and having a switch having at least three switch positions that control whether the electronics is operated in the open, partial open or closed security mode, wherein the security modes have different levels of access to the electronics that inversely correlate with different levels of communications access available to external devices such that more access to the electronics is provided when less communication with external devices is provided”, as is currently claimed. The claims are free of the art and allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726